DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Acknowledgment and Response to Remarks
This action is in response to the request for continued examination filed on January 25, 2021.
Claims 1, 4-6, 9-11, and 13-25 are currently pending. Claims 2-3, 7-8, and 12 have been cancelled by Applicant, and claims 15-25 have been newly added. Claims 16, 18, 20, 22, and 24 have been withdrawn by the examiner by original presentation. Claims 1, 4-6, 9-11, 13-15, 17, 19, 21, 23, and 25 have been fully examined.
With respect to the 101 rejection for abstract idea, Applicant is of the opinion that the claims are not drawn to abstract idea because they are directed to “enabling 
With respect to the 112 rejections, the amendments raise new issues. For example, amended claim 1 recites, “adjusting, at the server, one or more parameters for the detection of fraudulent transaction for one or more time frames subsequent to the first time frame when the server determines that…” However, the Specification is silent to adjusting one or more parameters subsequent to a time frame. Therefore, the new language constitutes new matter.
With respect to the 103 rejections, Applicant’s amendments were fully considered but are moot in light of new grounds of rejection.


Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species:
Species A: Represented by paragraphs [0014] and [0039] of the pregrant publication of the specification, in which the operating parameters are adjusted by choosing a frame size by repeatedly dividing a frame including the entire session into equal frames until the number of events in one frame becomes zero.
Species B: Represented by paragraphs [0013] and [0038] of the pregrant publication of the specification, in which the operating parameters are adjusted by changing the frame size to minimize a cost function.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4-6, 9-11 and 13-14 are generic.
Since applicant has received an action on the merits for the originally presented invention (Species A), this invention has been constructively elected by original presentation for prosecution on the merits. Claims 1, 4-6, 9-11 and 13-15, 17, 19, 21, 23, and 25 are elected due to their similarity to the prior examined claims. Accordingly, 
Applicant is respectfully requested to cancel the non-elected claims in response to this office action.

Examiner Comments
Applicant is reminded that language expressing intended use, does not further
limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
	Claims 1, 6, and 11: “analyzing… the transaction data…to determine…”
Claim 11: “…non-transitory computer readable medium storing computer executable instructions for enabling … including instructions for…”
Claim 14: “…non-transitory computer readable medium storing computer executable instructions for adjusting … including instructions for…”
Claims 15, 19, 23: “updating…to be equal…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l
Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:
Claim 1: “when the server determines that the first set of electronic transaction associated with the transactional data is….” 
Claim 5: “responsive to the number of events being greater than 0, dividing…”

Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claim 1: “…transactional data generated from a user computer…”,  “…the fraudulent transaction is characterized by…”, “…anomalies detected in the transactional data…”, “…fraudulent transaction generated by a malware action at the user computer…”, “…transactions performed by a user…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-6, 9-11, 13-15, 17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4-5, 15 and 17 are directed to a method (process), claims 6, 9-10, 19 and 21 are directed to a system (product) and claims 11, 13-14 , 23 and 25 are directed to a non-transitory computer readable storage medium (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 4-6, 9-11, 13-15, 17, 19, 21, 23, and 25 are directed to the abstract idea of analyzing information related to a transaction to determine whether the transaction is potentially fraudulent, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to analyzing information related to a transaction to determine whether the transaction is potentially fraudulent. Specifically, the claims are directed to receiving . . . data relating to an electronic transaction, analyzing ... the data to determine whether the electronic transaction is a fraudulent transaction, determining whether the transaction is a legitimate electronic transaction during a first time frame, and adjusting parameters for detection of fraudulent transaction for one or more time frames subsequent to the first time frame, based on the determination, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for analyzing information related to a transaction to determine whether the transaction is potentially fraudulent. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a server, a hardware processor, a system comprising a hardware processor, and a non-transitory computer readable medium, merely use a computer as a tool to perform the abstract idea. Specifically, receiving . . . data relating to an 

Taking the claim elements separately, the independent claims 1, 6, and 11 involve receiving . . . data relating to an electronic transaction, analyzing ... the data to determine whether the electronic transaction is a fraudulent transaction, determining whether the transaction is a legitimate electronic transaction during a first time frame, and adjusting parameters for detection of fraudulent transaction for one or more time frames subsequent to the first time frame, based on the determination. This only uses a computer system (e.g., a server, a hardware processor, a system comprising a hardware processor, and a non-transitory computer readable medium) to automate or implement the abstract idea of analyzing information related to a transaction to determine whether the transaction is potentially fraudulent. Dependent claim 13 describes events performed by a computer, and claims 4-5, 9-10 and 14-15, 17, 19, 21, 23, and 25 describe adjusting the parameters of the algorithm. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer and the mathematical calculations of: counting number of events in a single frame, dividing the single frame into two equal frames, continuously dividing each of the two equal frames into two additional equal frames until one of the additional equal frames has zero number of events, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of analyzing information related to a transaction to determine whether the transaction is potentially fraudulent, including receiving . . . data relating to an electronic transaction, analyzing ... the data to determine whether the electronic transaction is a fraudulent transaction, determining whether the transaction is a legitimate electronic transaction during a first time frame, and adjusting parameters for detection of fraudulent transaction for one or more time frames subsequent to the first time frame, based on the determination. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a security platform as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-11, 13-15, 17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 6, and 11, the amended claim recites “adjusting, at the server, one or more parameters for the detection of fraudulent transaction for one or more time frames subsequent to the first time frame when the server determines that…” However, the Specification is silent to adjusting one or more parameters subsequent to a time frame. According to the Specification (PGPub [0012]-[0014])
… the method includes adjusting the operating parameters by calculating an average frame value by dividing an average duration of time of the electronic transaction performed by the computer by the number of events performed by the computer…

…the method includes adjusting the operating parameters by dividing time of the electronic transaction performed by the computer into a plurality of frames of equal duration…

…the method includes adjusting the operating parameters by setting a time of the electronic transaction performed by the computer as a single frame…

Therefore, the Specification is silent to the claim amendment and the new language constitutes new matter.
Dependent claims 4-5, 9-10, 13-15, 17, 19, 21, 23 and 25 are also rejected for being directed to the limitations of the rejected claims 1, 6, and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-6, 9-11, 13-15, 17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
With respect to claims 1, 6, 11, 15, 17, 23 and 25 the claim recites the limitation "…the detection of fraudulent transaction".  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 4, 9 and 13, the claim recites the limitation "the operating parameters".  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 17, 21, and 25, the claim recites the limitation "the transaction session".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4-5, 9-10, 13-15, 17, 19, 21, 23 and 25 are also rejected for being directed to the limitations of the rejected claims 1, 6, and 11.
Unclear Scope
With respect to claims 1, 6, and 11 the claims recite, “receiving, at a server, transactional data generated from a user computer during a first time frame, wherein the transactional data is generated based on one or both of user action or malware action at the user computer” and “analyzing, at the server, the transactional data that is received from the user computer to determine whether the first set of electronic transaction associated with the transactional data is a fraudulent transaction…” the claims further recite “…fraudulent transaction generated by a malware action at the user computer…”, 
Therefore, the claim is indefinite, because it is not clear whether the claim is directed to actions by the server, the system, the executed instructions, or to a combination of the server, the system the executed instructions and the user computer. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 6, the claim recites, “a system comprising…a hardware processor configured to receive, at a server…” This claim recitation makes the claim indefinite because it is not clear whether the claim is directed to actions by the hardware processor, the server, or a combination of both. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 11, 
Dependent claims 4-5, 9-10, 13-15, 17, 19, 21, 23 and 25 are also rejected for being directed to the limitations of the rejected claims 1, 6, and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US Patent Publication No. 2014/0359761), in view of Choudhuri et al. (US Patent Publication No. 2013/0024339).
With respect to claims 1, 6, and 11, Altman et al. teach: 
receiving, at a server, transactional data generated from a user computer during a first time frame, wherein the transactional data is generated based on one or both of user action or malware action at the user computer that triggers a first set of electronic transaction that is transmitted from the user computer to the server for processing; ([0008]-[0009], [0011]-[0013], [0017]-[0029], [0037], [0041]-[0045], [0050], [0058], [0063]); 
analyzing, at the server, the transactional data that is received from the user computer to determine whether the first set of electronic transaction associated with the transactional data is a fraudulent transaction generated by a malware action at the user computer…([0010], [0020], [0032], [0046]-[0047], [0050]-[0053], [0060]);
determining, at the server, whether the first set of electronic transaction associated with the transactional data is a legitimate electronic transaction during the first time frame; ([0010]-[0011], [0024], [0032], [0046]-[0047], [0050]-[0052], [0054]-[0056], [0060]-[0061]);
adjusting, at the server, one or more parameters for the detection of fraudulent transaction for one or more time frames subsequent to the first time frame when the server determines that the first set of electronic transaction associated with the 
In addition, with respect to claim 6, Altman et al. teach:
a system for enabling computer security in online transactions…comprising: a hardware processor…([0013],[0017], [0029], [0033]-[0037], [0041]-[0044], [0063]); 
Moreover, with respect to claim 11, Altman et al. teach:
a non-transitory computer readable medium storing computer executable instructions for enabling computer security in online transactions…([0035]-[0036])
Altman et al. do not explicitly teach:
wherein the fraudulent transaction is characterized by a number of anomalies detected in the transactional data during the first time frame as compared to a control number of transactions performed by a user;
However, Choudhuri et al. teach:
wherein the fraudulent transaction is characterized by a number of anomalies detected in the transactional data during the first time frame as compared to a control number of transactions performed by a user; ([0123]-[0125], [0132])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Altman et al. to include the fraudulent transaction characterization as taught by Chaudhuri et al., in order to allow for detection of fraudulent transaction during financial transactions (Chaudhuri et al.: Abstract, [0001]).
With respect to claims 4, 9 and 13, Altman et al. and Chaudhuri et al. teach the limitations of claims 1, 6, and 11.

The first time frame is at least one of the operating parameters for the detection of fraudulent transaction. ([0049], [0054]-[0057], [0061]-[0062])

Claims 5, 10, 14, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. in view of Chaudhuri et al., further in view of Kohn et al. (US Patent Publication No. 2016/0125290)
With respect to claims 5, 10, and 14, Altman et al. and Chaudhuri et al. teach the limitations of claims 4, 9, and 11.
Altman et al. and Chaudhuri et al. do not explicitly teach:
counting the number of events in the first time frame;
responsive to the number of events being greater than 0, dividing the first time frame into two equal frames;
continuously dividing each of the two equal frames into two additional equal frames, respectively, until one of the additional equal frames has zero number of events; and
updating the first time frame based on a frame size of the one additional equal frames that has zero number of events.
	However, Kohn et al. teach:
counting the number of events in the first time frame; ([0023], [0027], [0035], [0040])

continuously dividing each of the two equal frames into two additional equal frames, respectively, until one of the additional equal frames has zero number of events; ([0106], Claim 3)
updating the first time frame based on a frame size of the one additional equal frames that has zero number of events. ([0031]-[0032], [0035]-[0038], [0080], [0103]-[0106], [0114]-[0115], Claim 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method for detection of fraudulent transactions, as taught by Altman et al. and Chaudhuri et al. to include the time-indexed data optimization as taught by Kohn et al., in order to optimize parameters in time based data evaluation. (Kohn et al.: Abstract, [0005]-[0006])
With respect to claims 17, 21, and 25, Altman et al. and Chaudhuri et al. teach the limitations of claims 1, 6, and 11.
Altman et al. and Chaudhuri et al. do not explicitly teach:
taking the transaction session as one time frame; 
determining a number of events in the time frame; 
dividing the time frame into two equal frames, in response to determining that the number of events is greater than 0; 

choosing the frame size based on the frame division iteration.
However, Kohn et al. teach:
taking the transaction session as one time frame; ([0023], [0027], [0035], [0040])
determining a number of events in the time frame; ([0023], [0027], [0035], [0040])
dividing the time frame into two equal frames, in response to determining that the number of events is greater than 0; ([0080], [0102]-[0104], [0108]-[0110], [0112]-[0114], [0134]-[0137])
iterating the frame division until the number of events in one of the time frames equals to 0; ([0106], Claim 3)
choosing the frame size based on the frame division iteration. ([0031]-[0032], [0035]-[0038], [0080], [0103]-[0106], [0114]-[0115], Claim 3)

Claims 15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. in view of Chaudhuri et al., further in view of Lambert et al. (US Patent Publication No. 2003/0028502)
With respect to claims 15, 19, and 23, Altman et al. and Chaudhuri et al. teach the limitations of claims 1, 6, and 11.
Moreover, Altman et al. teach:
collecting data related to a transaction session parameter; ([0008]-[0009], [0011], [0013], [0019], [0026]-[0027], [0029], [0041]-[0045], [0050], [0058])
Altman et al. and Chaudhuri et al. do not explicitly teach:

calculating a minimum value of the transaction session parameter for the time frame;
calculating a first reciprocal of the average value and a second reciprocal of the minimum value; and
updating the frame size to be equal to an average value of the first reciprocal and the second reciprocal.
However, Lambert et al. teach:
collecting data related to a transaction session parameter;
calculating an average value of the transaction session parameter for a time frame; ([0015], [0043], [0047]-[0049], [0053], [0058], [0068], [0073], [0075]-[0077])
calculating a minimum value of the transaction session parameter for the time frame; ([0015], [0043], [0047]-[0049], [0053], [0058], [0068], [0073], [0075]-[0077])
calculating a first reciprocal of the average value and a second reciprocal of the minimum value; ([0015], [0043], [0047]-[0049], [0053], [0058], [0068], [0073], [0075]-[0077], [0090])
updating the frame size to be equal to an average value of the first reciprocal and the second reciprocal. ([0015], [0043], [0047]-[0049], [0053], [0058], [0068], [0073], [0075]-[0077])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method for detection of fraudulent transactions, as taught by Altman et al. and Chaudhuri et al. to include the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685